DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
Declaration
The Declaration under 37 CFR 1.132, filed 5/10/2021, has been fully considered but it is not persuasive.
The Declaration presents additional experimental evidence comparing sheets made according to the instant invention in which the amount of substitution of phosphoric acid groups is 0.98 and 1.45 mmol/g cellulose while varying the amount of polyamine polyamide epichlorohydrin resin with comparative sheets having carboxyl groups instead of phosphoric acid groups or sheets having phosphoric acid groups without the use of polyamine polyamide epichlorohydrin resin..  However, the results provided not commensurate in scope with the broadly claimed invention, which embodies a sheet of any thickness more than or equal to 10 m and made from cellulose fibers having any amount of phosphoric acid groups or any amount of any 

Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive.  The arguments reference the above Declaration as providing unexpectedly superior results in comparison to the cited references and to support the patentability of the claimed invention over 2 RESPONSE UNDER 37 C.F.R. § 1.111Attorney Docket No.: Q241179Appln. No.: 16/076,900these documents.
The inventive sheet examples provided both in the instant Specification and in the Declaration submitted 5/10/2021, while varying the amount of polyamine polyamide epichlorohydrin resin, employ cellulosic fibers having an amount of phosphoric acid groups of 0.98 mmol/g or 1.45 mmol/g compared to sheets having carboxyl groups instead of phosphoric acid groups or sheets having phosphoric acid groups without the use of polyamine polyamide epichlorohydrin resin.  However, the results provided are not commensurate in scope with the broadly claimed invention, which embodies a sheet of any thickness more than or equal to 10 m and made from cellulose fibers having any amount of phosphoric acid groups or any amount of any substituent(s) derived from the phosphoric acid groups and any amount of polyamine polyamide epihalohydrin resin.
The burden of applicant to demonstrate unexpected results has been discussed in the previous Final Office Action mailed 2/9/2021.  Briefly, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.  To establish unexpected results over a claimed range, applicants In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992.  See MPEP 716.02.
In addition, JP 2013-127141 A, which was used to disclose a method for manufacturing fine microfibrous cellulose having a fiber width from 1 nm to 1000 nm by treating cellulose raw material with a phosphorus oxoacid or salts thereof, preferably a compound having a phosphoric acid group to introduce phosphoric acid groups onto the raw cellulose, and fibrillating the treated cellulose (Abs, [0006], [0016], [0021], Claims 1 and 3).  Introduction of the phosphoric acid groups into the cellulose provides excellent dispersion stability when made into a slurry [0021] and allows for microfibrous cellulose having high transparency [0016].  
It is further noted that JP 2013-127141 A teaches that the amount of the phosphorous oxo acid group in the hydroxyl group of the cellulose is preferably 0.1 to 2.0 mmol, more preferably 0.2 to 1.5 mmol per gram mass of the cellulose [0021], which includes the amounts of phosphoric groups or any amount of any substituent(s) derived from the phosphoric acid groups used by Applicant to purportedly demonstrate unexpected results.  It is also noted that the instant Specification recites that the most preferable amount of phosphoric acid groups introduced is 0.6 mmol to 2.5 mmol per gram of ultrafine cellulosic fibers (p 16, last paragraph).  The preferred ranges of JP 2013-127141 A significantly overlay the ranges disclosed in the instant Specification.

	The outstanding rejections are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al (US 2011/0281487) in view of JP 2013-127141 A and as evidenced by Wang (US 2003/0054167).  JP 2013-127141 A was supplied with an English translation in an Information Disclosure Statement filed 11/9/2018.  Citations are referenced to the English translations.
	Mukai et al discloses a gas barrier material such as a film (reads on sheet) including fine cellulose fibers having an average fiber diameter of not more than 200 nm and a content of carboxyl group (anionic groups) from 0.1 to 2 mmol/g, and a crosslinking agent (Abs, [0001], [0013], [0022], [0072]-[0074]).  The crosslinking agent 
Mukai discloses that the thickness of the layer composed of the gas barrier material is not particularly limited and appropriately selected so as to provide gas barrier properties suitable for an intended use [0115], thereby teaching that the thickness is a result effective variable that can be selected to provide gas barrier properties suitable for an intended use.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select a thickness in the claimed range to obtain desired gas barrier properties.
Mukai et al does not disclose that the cellulose comprises phosphoric acid groups.  While Mukai et al does disclose that the cellulose comprises an amount of carboxyl groups from 0.1 to 2 mmol/g, it is known in the art that cellulose pulps typically have a carboxyl (anionic) group content in the range of about 20 to about 120 
JP 2013-127141 A discloses a method for manufacturing fine microfibrous cellulose having a fiber width from 1 nm to 1000 nm by treating cellulose raw material with a phosphorus oxoacid or salts thereof, preferably a compound having a phosphoric acid group to introduce phosphoric acid groups onto the raw cellulose, and fibrillating the treated cellulose (Abs, [0006], [0016], [0021], Claims 1 and 3).  Introduction of the phosphoric acid groups into the cellulose provides excellent dispersion stability when made into a slurry [0021] and allows for microfibrous cellulose having high transparency [0016].  The amount of the phosphorous oxo acid group in the hydroxyl group of the cellulose is preferably 0.1 to 2.0 mmol, more preferably 0.2 to 1.5 mmol per gram mass of the cellulose [0021].
It would have been obvious to one of ordinary skill in the art to treat raw cellulose by introducing phosphoric acid groups onto the cellulose prior to manufacturing fine cellulose used in the sheet of Mukai et al in view of JP 2013-127141 A to obtain the stabilizing and transparency advantages disclosed by JP 2013-127141 A.
The sheet of Mukai et al in view of JP 2013-127141 A comprises the claimed composition or, at least, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select claimed components and form a sheet comprising the claimed components from the disclosure 
Obtaining the properties of the sheet claimed in Claims 1, 3-5 and 10 would also have been obvious because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al in view of JP 2013-127141 A, as used in the rejection of Claim 1 above, and further in view of JP 2014-095008 A.  JP 2014-095008 A was supplied with an English translation in an Information Disclosure Statement filed 11/9/2018.  Citations are referenced to the English translation.
Mukai et al as modified by JP 2013-127141 A does not disclose that the cellulose comprises a polyacrylamide-based resin. 
JP 2014-095008 A discloses a film-like body (reads on sheet) exhibiting high gas barrier properties in a high-humidity atmosphere and excellent mechanical strength, the sheet comprising fine cellulose fibers having an average fiber diameter of 200 nm or less, a layered inorganic material and a nonionic polyacrylamide (Abs, [0009]-[0012], [0029]).  The nonionic polyacrylamide maintains or improves the gas barrier property, 
It would have been obvious to one of ordinary skill in the art to include nonionic polyacrylamide in the in the gas barrier material of Mukai et al in view of  JP 2014-095008 A to obtain the gas barrier properties, mechanical strength and cohesiveness advantages disclosed by JP 2014-095008 A.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Mukai et al, JP 2013-127141 A and JP 2014-095008 A are the nearest prior art to the claimed invention.  The prior art fails to disclose that the sheet comprises an ionic polyacrylamide.  JP 2014-095008 A specifically requires a nonionic polyacrylamide as an essential component [0011], because “ionic polyacrylamide has poor mechanical strength enhancement effect on a film-like body containing fine cellulose fibers and layered inorganic compounds compared with nonionic polyacrylamide” [0033].
The prior art fails to provide motivation to one of ordinary skill in the art to include an ionic polyacrylamide in the sheet with an expectation of obtaining an advantage.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748